Citation Nr: 1038634	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for degenerative joint 
disease (DJD) of the lumbosacral spine. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1973 to September 
1995.

By way of history, the Board notes that by June 1996 rating 
decision, the RO granted service connection for DJD of both knees 
and of the lumbosacral spine, and assigned a 10 percent rating, 
effective from October 1, 1995, and pursuant to Diagnostic Code 
5003.  This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, assigned a separate 0 percent (non-compensable) 
disability rating for the service-connected DJD of the 
lumbosacral spine, effective from July 18, 2005, noting that the 
service-connected DJD of the lumbosacral spine had previously 
been evaluated along with the service-connected knees as 10 
percent disabling, under Diagnostic Code 5003.  In the January 
2007 rating decision, the RO also granted a separate 10 percent 
rating for DJD of the right knee; a separate 20 percent rating 
for instability of the right knee; and a separate 10 percent 
rating for DJD of the left knee, with all ratings effective from 
July 2005.  (The Board notes that it has accepted the statement 
submitted by the Veteran in February 2007, as a notice of 
disagreement (NOD) with the January 2007 rating decision.)  

By August 2007 rating decision, the RO denied a compensable 
rating for the Veteran's service-connected DJD of the lumbosacral 
spine.  In April 2010, the Veteran and his spouse testified at a 
Travel Board hearing at the RO before the undersigned Veterans 
Law Judge.  At the April 2010 hearing, the Veteran submitted 
medical evidence, along with a waiver of initial review by the 
RO.  38 C.F.R. § 20.1304 (2009).  

Also, at the hearing in April 2010, the Veteran raised 
claims for increased ratings for his service-connected DJD 
of the right knee, instability of the right knee, and DJD 
of the left knee.  Thus, the claims for increased ratings 
for DJD of the right and left knees, and for instability 
of the right knee, being referred, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

REMAND

The Board notes that when service connection was originally 
granted for the Veteran's DJD of the lumbosacral spine, by the 
June 1996 rating decision, the RO assigned a 10 percent rating 
for the service-connected DJD of multiple joints - including the 
lumbosacral spine and the knees, pursuant to Diagnostic Code (DC) 
5003, which provides that for degenerative arthritis established 
by x-ray findings, in the absence of limitation of motion, a 10 
percent rating is to be assigned for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  By January 2007 rating 
decision, the RO rated the service-connected back and knee 
disabilities separately, and assigned a 0 percent (non-
compensable) disability rating for the service-connected DJD of 
the lumbosacral spine.  The Veteran contends he should be 
entitled to a compensable rating for his service-connected DJD of 
the lumbosacral spine.  He essentially contends that his service-
connected low back disability has worsened in severity since the 
March 2007 VA examination.  

The record reflects that the Veteran last underwent a VA 
examination in March 2007, and that at that time he reported 
having flare-ups of severe low back pain three to four times a 
year, but denied radiating pain or incapacitating episodes.  
Examination showed no tenderness, spasm, weakness or guarding.  
Range of motion testing showed lumbar flexion was to 40 degrees 
and extension, lateral flexion, and lateral rotation were to 30 
degrees, with no pain.  

The record reflects that since that VA examination in March 2007, 
the Veteran has been treated for complaints of low back pain on 
multiple occasions.  Treatment records dated from 2007 through 
April 2010 show that his low back symptoms have worsened on some 
occasions, but have mostly fluctuated - including 
complaints/findings of radiating pain, limitation of motion with 
pain, muscle spasms, tenderness, weakness, and stiffness.  In 
addition, an x-ray taken in August 2008 showed a normal 
lumbosacral spine, while an MRI in March 2010 showed minimal 
lumbar spondylosis and hemangioma within the vertebral body of 
L3.  Thus, it is unclear as to the current nature and severity of 
the Veteran's service-connected low back disability.  It appears, 
based on the treatment records dated subsequent to the March 2007 
VA examination, that the symptoms attributable to the Veteran's 
low back disability may have increased in severity.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Also, the VA examiner in 2007 reported that the 
Veteran's claims file had not been reviewed.  Fulfillment of VA's 
statutory duty to assist the Veteran includes requesting a VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination by a specialist when 
indicated, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Given the above, the Board finds that further VA examination of 
the Veteran is required in order to properly decide this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA 
and non-VA and covering the period from April 
8, 2010, to the present, should be obtained 
and added to the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination in order to evaluate the 
current severity of his service-connected DJD 
of the lumbosacral spine.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should specifically note 
that the file has been reviewed.  

(a) The examiner should express an opinion as 
to the severity of any orthopedic 
manifestations of the disability (including 
decreased range of motion and the presence or 
absence of muscle spasm, guarding or 
localized tenderness, and their effect on 
gait and spinal contour).  The examiner 
should conduct all necessary diagnostic 
testing and evaluation needed to make these 
determinations, and when indicating range of 
motion should also indicate at what point (in 
degrees), if any, motion becomes painful.

(b) In rendering an opinion, the examiner 
should fully describe any associated pain, 
weakened movement, premature or excess 
fatigability, and incoordination.  To the 
extent possible, the examiner should express 
any resulting functional loss in terms of 
additional degrees of limited motion and 
whether there would be additional limits on 
functional ability on repeated or prolonged 
use or during flare-ups (if the Veteran 
describes flare- ups).

(c) The examiner should also describe any 
associated neurological impairment, such as 
lumbar radiculopathy.  If there have been 
incapacitating episodes, discuss the 
frequency and duration of these episodes 
during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome (IVDS, i.e., disc disease) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

(d) Further with respect to any neurological 
impairment, the examiner should also identify 
all neurological symptoms, including reflex 
changes, characteristic pain, and muscle 
spasm, and express an opinion as to their 
severity.  Any functional impairment of the 
extremities due to the disc disease should be 
identified.  The examiner must set forth the 
complete rationale underlying any conclusions 
drawn or opinions expressed.  The examiner 
must explain the rationale for any opinion(s) 
given, and if unable to provide the requested 
opinions without resorting to speculation, it 
should be so stated.

3.  Thereafter, the issue on appeal should be 
readjudicated, to include extraschedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1), as indicated.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he should be 
provided with a Supplemental Statement of the 
Case which addresses all evidence submitted, 
and be afforded the appropriate opportunity 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

